Opinion issued January 23, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00744-CV
                            ———————————
                   IN RE GHX INDUSTRIAL, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator GHX Industrial, LLC has filed a petition for writ of mandamus in

this Court. See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004); see also TEX. R.

APP. P. 52.1. Relator requests this Court to order the trial court to vacate all or,
alternatively, part of its July 2, 2013 post-judgment sanctions order. *

      We deny relator’s petition for writ of mandamus.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




*
       The underlying case is Ramnses Gonzalez, et al. v. MEMC Pasadena, Inc. d/b/a
MEMC Electronic Materials Pasadena, Inc., Titeflex Corporation, and GHX Industrial,
LLC, cause number 2008–48034, pending in the 295th District Court of Harris County,
Texas, the Honorable Caroline Baker, presiding.
                                           2